Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bruce Kramer on 05/27/2022.
The application has been amended as follows: 
In the CLAIMS:
In claim 1, delete “and (j)” in line 2 and replace it with “and (h) to (j)”.
In claim 1, delete “; and” in line 9.
In claim 1, insert “(h) the yarn has a crystallization degree of 30 to 60%;  
      (i) the yarn has a fiber strength of 1.5 to 10 cN/dtex; and” after “100%” in line 9. 
In claim 2, delete “requirements” in line 2 and replace it with “requirement”. 
In claim 2, delete “10 mol/ton;” in line 3 and replace it with “10 mol/ton.”. 
In claim 2, delete “(h) the yarn has a crystallization degree of 30 to 60%; and  
      (i) the yarn has a fiber strength of 1.5 to 10 cN/dtex.” in lines 4-6.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide an antibacterial electric charge generation yarn that meets the recited specific requirements. The closest prior art includes Murakami. Murakami teaches a yarn, but does not teach all of the claimed specific requirements in independent claim 1. Therefore, the present claims are patentable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789